             Case 1:18-cv-11391-VEC Document 73 Filed 09/30/20 Page          USDC1 SDNY
                                                                                   of 2
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT
                                                                             DATE FILED: 09/30/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  : 18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :     ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 1, 2020, the parties filed a joint pretrial order, Dkt. 71;

       WHEREAS on September 1, 2020, Plaintiff Bouhajrah filed proposed findings of fact and

proposed conclusions of law, Dkt. 72;

       WHEREAS none of the Defendants filed proposed findings of fact and proposed

conclusions of law;

       WHEREAS Plaintiff Bouhajrah and Defendants Hill Deli Grocery Corp., Azaal Deli

Grocery Corp., and Ana Deli Grocery Corp. sent courtesy copies of their proposed trial exhibits in

line with this Court’s individual practices; and

       WHEREAS Defendant Almasmary did not submit courtesy copies of his proposed trial

exhibits;

       IT IS HEREBY ORDERED that all Defendants must file proposed findings of fact and

proposed conclusions of law on ECF by no later than Friday, October 9, 2020. Failure to timely

file these documents may result in sanctions.

       IT IS FURTHER ORDERED that Defendant Almasmary must send hard copies of his

proposed trial exhibits in line with this Court’s individual practices by no later than Friday,
           Case 1:18-cv-11391-VEC Document 73 Filed 09/30/20 Page 2 of 2



October 9, 2020.

       IT IS FURTHER ORDERED that the parties will be given at least one month notice in

advance of trial.

       IT IS FURTHER ORDERED that if the parties want a settlement conference with their

assigned Magistrate Judge, they may submit a joint letter requesting a referral.



SO ORDERED.

                                                      _________________________________
Date: September 30, 2020                                    VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
